 In the Matter of VIRGINIA ELECTRIC AND POWER COMPANYandTRANS-PORT WORKERS UNION OF AMERICAIn the'Matter OfVIRGINIAELECTRIC AND POWERCOMPANYandAMALGAMATED ASSOCIATION OF STREET, ELECTRICAL RAILWAY ANDMOTOR COACH EMPLOYEES OF AMERICA,AN UNINCORPORATED ASSO-CIATIONIn the Matter Of VIRGINIA ELECTRIC AND POWER COMPANYandINTER-NATIONALBROTHERHOODOF ELECTRICAL WORKERSCases Nos.C-914,C-915, and C-916,respectively.-Decided September 24, 19.1Jurisdiction:electric, gas, and transportation utility industry.Unfair LaborPracticesInterference, Restraint, and Coercion:espionage, interrogation concerning unionmatters, threats of discharge ; surveillance, anti-union statements.Company-Dominated Union:Posting of bulletin subtly inveighing against nationalunions; addressing representatives'of the employees chosen by the employeesin every department at its request and urging the formation of a bargainingagency of their own, suggesting any wage increase granted would be retro-active, and allowing representatives to meet on company property ; promptlygranting check-off of dues and a closed shop.Discrimination:discharge of one employee for union activity; discharge of twoemployees pursuant to invalid closed-shop contractRemedial Orders:reinstatement with back pay to two employees; reinstate-ment and back pay withheld in case of one employee discharged pursuant toinvalid closed-shop contract because about time of discharge employer receivedand acted upon information leading it to believe ' that employee had twicefalsely reported losing company money in accidents; dominated organizationdisestablished ; contract set aside ; reimbursement of dues requiredMr. Gerhard P. Van Arleel, Mr. Reeves R. Hilton,andMr. SamuelAl. Spencer,for the Board.Hunton, Williams, Anderson, Gay & Moore,byMr. 7'. Justin MooreandMr. George D. Gibson,of Richmond, Va., andVenable,Miller,Pilcher cC Parsons, by Mr. Roman Miller,of Norfolk, Va., for therespondent.Mr. T. H. Latham,of Virginia Beach, Va., andMr. E. D. Bierety,of Washington, D. C., for the I. B. E. W.44 N. L.R. B, No. 75.404 VIRGINIA ELECTRIC AND POWER COMPANY405Mr. Arthur E. Reynaan,of New York City,Mr. Floyd, Kreisell,ofColumbus, Ohio, andZimring and Rabe,byMr. 0. David Zimring,ofChicago, Ill., for the' Amalgamated.White, Temple, Hamiltonc6Wyche,byMr.W. Earle White,ofPetersburg, Va., andMr. Paul HadlickofWashington, D. C., for theI.O. E.Mr. Owsley Pose,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASE ,On July 20, 1937, Transport Workers Union of America, hereincalled the T. W. U., filed with the Regional Director for the FifthRegion (Baltimore, Maryland), charges that Virginia Electric andPower Company, Richmond, Virginia," herein called 'the respondent,had engaged in and was engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1) and' (3)_and Section2 (6) and' (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On August 26, 1937, the T. W. U. filed amendedcharges that the respondent had engaged in and was engaging in unfairlabor.practices, within the meaning of Section 8 (1), (2), and (3) andSection 2 (6) and (7) of the Act.On February 23,1938, AmalgamatedAssociation of Street, Electrical Railway, and Motor Coach Employeesof America, herein called the Amalgamated, filed with the RegionalDirector, charges that the respondent had engaged in and was engagingin unfair labor practices, within the meaning of Section 8 (1) and' (2)and Section 2 (6) and (7) of the Act.On April 2, 1938, and on April13, .1938, »Iiiternational` 'Brotherhood of Electrical 'Workers, hereincalled the I. B. E. W., filed with the Regional Director charges andamended charges, respectively; that the respondent had engaged in andwas engaging in unfair labor practices, within the meaning of Section8 (1), (2), and (3) and Section 2 (6) and (7) of the Act. On April13, 1938, the National Labor Relations Board, herein called the Board,acting pursuant to-National Labor Relations Board Rules and Regula-tions-Series 1, as amended, ordered that the cases be consolidated forthe purpose of hearing.On May 7, 1938, the Board, by the RegionalDirector,' issued its complaint against the respondent alleging that therespondent had engaged in and was engaging in unfair labor, practices'affecting commerce, within the meaning of Section 8 (1), (2), and (3)'Referred to as Virginia Electric & Power Company in tiie complaint. 406DECISIONSOF NATIONALLABOR RELATIONS BOARD'and Section 2 (6) and (7) of the Act. Copies of the complaint, accom-panied by notice of hearing, were duly served upon the respondent, theI.B. E. W., the Amalgamated, the T. W. U.,2 and The Independent'Organization of Employees of Virginia Electric and Power Company,a labor organization, herein called the I. O. E.Concerning the unfair labor practices the complaint alleged in sub-stance that (1) since about May 1, 1937, the respondent dominated andinterfered with the formation and administration of the I. O. E. andcontributed support to'it; (2) that the respondent on or about Novem-ber 15, 1937, discouraged membership in the I. B. E. W. by terminatingthe employment of A. F. Staunton 3 and thereafter refusing to reinstatehim because of his refusal to join the I. O. E. and because of his affilia-tion with the I. B. E. W.; on or about April 20, 1938, discouraged mem-bership in the I. B. E. W. by terminating the employment of T. N.Harrell, Jr., and J. L. Judge,' and refusing to reinstate them becauseof their membership in the I. B. E. W. and because they had engagedin concerted activities with other employees; and that on or about May30, 1937, the respondent discouraged membership in the T. W. U. byterminating the employment of Everard M. Mann and refusing toreinstate him because of his membership in the T. W. U. and his con-certed activities with other employees; (3) that the respondent on orabout August 5, 1937, entered into an agreement with the I. O. E.providing,inter alia,that membership in said organization should be acondition of employment with the respondent and that said agreementwas entered into with a labor organization which had- been established,maintained, and assisted by unfair labor practices and which was not.the representative of the respondent's employees as provided in Section9 (a) of the Act; and (4) that the respondent ,interfered with, re-strained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act by making statements hostile to, andtending Ito discourage membership of its employees in, the T. W. U.,,the I. B. E. , W., and the Amalgamated, by maintaining surveillanceover the efforts of its employees to form a labor organization, and byemploying the service of detective agencies to -render - reports on theorganizational activities of its employees.On May 12, 1938, the I. O. E. filed a motion for intervention statingthat it had entered into an agreement with the respondent on August.5,.1937, by which the respondent recognized it as the exclusive bargain-ing representative of all the respondent's employees with a few excep-tions and denying that the respondent had dominated, supported, or2Copies of the complaint and notice of hearing which were sent'toMont Crum,the per.son filing the amended charges for the T W. U, were'returned to the Board.The T. W. U.did not appear at the hearing nor participate in the proceedings.Referred to as Alfred Staunton in the record.4Referred to as Johnny L Judge in the record. VIRGINIA ELECTRIC ,AND POWER COMPANY407interfered with it.On May 14, 1938, the respondent filed its answerdenying that it was engaged in interstate commerce and denying that,ithad engaged in any of the unfair labor practices alleged in thecomplaint.Pursuant to the notice, a hearing was held in Norfolk, Virginia,from 'May 19 to June 18, 1938, before James L. Fort, the Trial Ex-aminer dilly designated by the Board.The Board, the respondent,the I. B. E. W., the Amalgamated, and the I. O. E. were representedby counsel and participated -in the-hearing. , The- I. O. E. was,per-mitted to intervene with respect to the alleged unfair labor practiceswithin the meaning of Section 8 (2) of the Act.Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all parties, subject, inthe cases of the I. O. E., to the limitation noted above.On May 21,1938, the Amalgamated filed with the Regional Director amendedcharges alleging that the respondent had further,engaged in unfairlabor practices, within the meaning of Section 8 (1) and (3) of theAct by discouraging membership in the Amalgamated through itsdischarges of-Joseph,Bolton on or about January 15, 1938, and RobertE. Elliott, Jr., on or about November 3, 1937, and its refusals to rein-state them because of their membership in the Amalgamated.Onmotion of counsel for the Board the complaint was amended' at thehearing, to incorporate these allegations.5The Trial Examinergranted the motion of counsel for the Board made at the close of itscase to conform the pleadings to the proof.During the course of thehearing the Trial Examiner made rulings on other motions and onobjections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.'On September 13, 1938, the Trial Examiner filed his Intermediate-Report' copies 'of which were served on a'll parties, in which he foundthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1),(2); and, (3) and Section-.2-:(6) land--(7) of theAct, and recommended-that the respondent cease and desist therefrom and take-certainaffirmative action to remedy the situation resulting from the unfairlabor practices.He further recommended that the allegations ofthe complaint relating to the discharge of Joseph Bolton be dismissed.On September 23, 1938, the I. O. E. filed exceptions' to the Inter-mediate Report and on September 26, 1938', the respondent filedexceptions to the Intermediate Report and a motion to dismiss the,complaint.The respondent and the I. O. E. filed'briefs in'support, of'their exceptions to the Intermediate Report.On June 16, 1938, the respondent filed an amended answer denyingthat it hadengagedin unfair labor practices by its discharges of Bolton and Elliott.9 408DECISIONS OF 'NATIONAL LABOR RELATIONS BOARDPursuant to notice duly served on all the parties, a hearing washeld before the Board in Washington,D. C., on April 11, 1938, forthe purpose of oral argument.The respondent,the Amalgamated,the I.B. E. W., and the I. O. E. were represented by counsel andparticipated in the argument.The Board,on February 27, 1940, after consideration of the excep-tions to the Intermediate Report and the briefs submitted in supportof said exceptions,issued its decision containing its' findings'of fact,conclusions of law, and order. In brief, the Board found that therespondent had dominated and interfered with the formation andadministration of the I. O. E. and had contributed support to it inviolation of, Section 8 (2) of the Act;had discharged four employees 6in violation of Section 8 ' (3) of the Act;and had by these and otheracts interfered with, restrained,and'coerced its employees in violationof Section 8 (1) of the Act.Thereafter,the ,respondent and the I. O. E. filed with the UnitedStates Circuit Court of Appeals for the Fourth Circuit their sep-arate petitions to review and set aside the Board's order, to whichthe Board filed answers requesting enforcement of its order. ' TheCircuit Court, on November 12, 1940, after consideration of briefs andarguments of counsel for the'respective parties handed down itsdecision sustaining the Board's jurisdiction but reversing and set-ting'aside the Board's order in its entirety.? In March 1941,the Su-preme Court of the United States granted the Board writs of certiorarito review, the decision of the Circuit CourtsOn December - 22,1941,the Supreme Court having considered the briefs and having'heard arguments of counsel for the respective parties, handed downits decision remanding the cause to the Circuit Court'of Appealswith directions to the Circuit Court to remand the cause to the Boardfor a redetermination of the issues in the light of the Supreme-Court's opinion.9On March 9,1942, the Court of Appeals formallyremanded the case to the Board pursuant to the mandate of the Su=preme Court. -On April 3, 1942, the Board entered an order vacatingand setting aside its Decision and Order dated February 27; 1940,and directing that Proposed Findings of Fact,Proposed Conclusionsof Law, and a Proposed Order be issued.8Mann,Elliott,Staunton,and Harrell.115 F (2d) 414.8312U S 677.a The Supreme Court, taking the view that the Board's ultimate conclusion that the re-spondent had violated Section 8(1) and(2) of the Act rested largely upon a bulletinposted on April 26,1937, and speeches delivered to representatives of the employees onMay 24, 1937,the adequacy of which standing alone the Court regarded as doubtful, heldthat whether the respondent's "whole course of conduct," of which the bulletin and thespeeches were a part, warranted findings of interference and domination was "for theBoard to determine upon the evidence." (314 U. S. 469, 479.) VIRGINIA ELECTRIC AND POWER COMPANY409On July 6, 1942, the Board issued said Proposed Findings of Fact,Proposed Conclusions of Law, and Proposed Order, copies of whichwere served on all parties, finding that the respondent had engagedin unfair labor practices affecting commerce within the meaning ofSection 8 (1), (2), and (3) and Section 2 (6) and (7) of the Act,and directing that the respondent cease and desist from its unfairlabor practices, -withdraw all recognition from and disestablish theI.O. E., reimburse employees in the amount of dues deducted fromtheir wages on behalf of the I. O. E., and offer reinstatement withback pay to Everard M. Mann, A. F. Staunton, and T. N. Harrell,.Jr.Exceptions to the Proposed Findings of Fact, Proposed Conclu-sions of Law, and Proposed Order and briefs in support thereofwere filed by the respondent and the I. O. E.Pursuant to notice and at, the request of the respondent and theI.O. E., a hearing was held before the Board at Washington, D. C.,The respond-ent, the I. O. E. and the I. B. E. W. were represented by counsel andparticipated in the argument.The Board has considered the ex-ceptions to the Proposed Findings, Proposed Conclusions of Law,and Proposed Order and the briefs in support thereof and, insofar asthe exceptions are inconsistent with the findings, conclusions, andorder set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT41.THE BUSINESS OF THE RESPONDENTThe respondent, Virginia Electric and Power Company, was in-corporated in Virginia on June 29, f909, as the Virginia Railwayand Power Company. On October 27, 1925, it adopted its presentname.The respondent is engaged, among other things, in the business ^of generating, distributing, and selling electrical energy in easternVirginia and northeastern North Carolina.The . area served com-prises approximately 10,000 square miles, has an estimated popula-tion of 767,000 and includes the cities`of Richmond, Norfolk, Ports-mouth, Petersburg, Hopewell, Suffolk, and South Norfolk, Virginia,and the, cities of Roanoke Rapids,Weldon,Williamston— andPlymouth, North Carolina. In addition, the respondent furnishesfor resale electrical energy to 9 municipal systems serving a popula-tion of 26,000.The respondent is also engaged in the business ofsupplying illuminating gas to consumers situated in Norfolk, SouthNorfolk, and Norfolk County, Virginia.The respondent likewiseoperates street railway and bus lines in Richmond and Norfolk, buslines in 'Portsmouth and Petersburg, and interurban bus lines be- 410DECISIONSOF NATIONALLABOR RELATIONS BOARDtween Richmond and Petersburg. Its principal office is located inRichmond, Virginia, and it maintains 14 branch offices in variouscities and towns in Virginia and North Carolina.As of December31, 1937, respondent had a total of 3,437 employees."The respondent maintains 4 hydro-electric generating plants and3 steam generating plants with a total capacity of approximately173,000 kilowatt hours, 5 of which are in Virginia and 2 in North,Caro-lina, and operates approximately 250 substations.It has transmissionline interconnections with the Virginia Public Service Company atOccoquan, Virginia, and at Roanoke Rapids, North Carolina, and 2transmission line interconnections with the Carolina Power and LightCompany in North Carolina.During the year 1937 the respondentpurchased from the above-named companies 7.1 percent of its owntotal electric output.During 1937 the electric energy generated andpurchased by the respondent aggregated 664,859,694 kilowatt hours;of which the respondent transmitted about 52,000,000 kilowatt hoursfrom Virginia' to North Carolina and approximately 39,000,000kilowatt hours from North Carolina to Virginia.. Among the con-sumers of the power generated and purchased by the respondent arerailroads, telegraph companies, telephone companies, newspapers,radio stations, shipyards, airports, and- agencies furnishing aid tonavigation.'In addition to operating a street railway and bus system in Rich-mond and Norfolk, bus service in Portsmouth and Petersburg, andinterurban bus service between Richmond and Petersburg, the re-spondent maintains in Virginia shops, garages, and car barns for thestoring, overhauling, and repairing of its-street cars and motor busses.The transportation system of the respondent as of December 31, 1937,included approximately 133 miles of equivalent single' track, 251passenger street cars, and 294 busses.In 1937, the respondent's trans-portationdepartment used 31,253,514 kilowatt hours of powergenerated by the electrical department.As of December 31, 1937,' the respondent maintained in Norfolk,Virginia, 2 gas generating units of approximately 'equal' size witha total rated generator capacity of 81/2 million cubic feet per day, abolder capacity of 5,273,000 cubic feet, and 332 miles of high and lowpressure gas mains.During 1937 approximately 1,253,000 kilowatthours of power generated by the electrical department were used in,the manufacture of gas.For the operation of its electrical, transportation, and gas systemsin 1937, the respondent purchased considerable amounts of materials10 In its original brief to the Board the respondent asserted that on April 30, 1938,it had,1,169 employees in the electric department,112 in the gas department,and 1,259 in thetransportation department.. VIRGINIA ELECTRIC AND POWER COMPANY411-coming from points outside the Commonwealth of- Virginia.Forthe generation of electrical energy 295,207 tons of coal were used,more than 50 percent of which were purchased in West Virginia.About 2,587,000 gallons of gasoline, consumed by the busses of therespondent, were purchased in the Commonwealth of Virginia butoriginated in sources outside the Commonwealth.The busses, streetcars, and tires used by the respondent were also bought in States otherthan Virginia.To produce the gas distributed by it, the respondent.consumed 10,821 tons of coal, most of which were purchased in WestVirginia; 3,800 tons of coke, which were shipped to the respondentthrough West Virginia although purchased in Virginia; and 3,290,000gallons of oil purchased in Virginia but originating in States otherthan Virginia.The respondent concedes that the employees engaged in the trans-mission process of the electrical department are engaged in interstatecommerce, but argues that all its other employees are not subject tothe Board's jurisdiction.We find,. however, not only (1) that therespondent. maintains facilities in North- Carolina and in Virginia.for the generation and distribution of electrical'eriergy; (2) that largeamounts of electrical energy generated by the respondent are trans-mitted across State lines; (3) thatrespondent purchases electricalenergy which is transmitted to it across State lines;` (4) and, that,instrumentalities of interstate commerce, such as railroads, telephone,and telegraph companies, use electrical energy supplied by the re-spondent; but also (5) that the respondent receives large. quantitiesof coal, coke, aiid. other commodities in 'interstate commerce, for itstransportation'and gas departments; and (6) that the respondent isan integrated enterprise with a centralized management and. generaloffice force and with some.sharing of common facilities by the trans-portation and electrical departments.'We conclude. that a cessationof the respondent's business resulting from a ,labor * dispute, betweenthe respondent and its employees (a) would affect the flow of largequantities of - electrical energy and other commodities received anddistributed by the respondent in, interstate commerce and, (b) wouldtend to burden and obstruct the operation of various instrumentalitiesof interstate transportation and communication: .- ,II.THEORGANIZATIONS INVOLVED-Transport Workers Union of America is a labor organization affili-ated with the Committee for Industrial Organizations,ll admitting toitsmembership employees engaged in the transportation operations ofthe respondent.-' _ll Now the Congress of Industrial Organizations 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmalgamated Association of Street, Electrical Railway, and MotorCoach Employees of America is a labor organization affiliated withthe American Federation of Labor. It admits to membership all the'employees engaged in the respondent's electrical railway and bussystem, excluding supervisory, office, and clerical employees.International Brotherhood of Electrical Workers is a labor organiza-tion affiliated with the American Federation of Labor. It admits tomembership all types of electrical workers of the respondent.The Independent Organization of Employees of Virginia Electricand Power Company, an unaffiliated labor organization, admits tomembership all employees of the respondent excluding supervisory,part-time, and confidential employees..III.THE UNFAIR LABOR PRACTICESA. BackgroundThe respondent in the past has been opposed to the organization ofits employees; from 1922, when the Norfolk, Richmond, Portsmouth,and Petersburg street car operators unsuccessfully went out on strikein protest against the respondent's refusal to renew a preexistingcontract until-1937, the respondent's, employees remained totally un-organized.The respondent's attitude towards the organization of itsemployees was epitomized in the statement of Jack G. Holtzclaw, therespondent's president; made in the course of a message to employeesdelivered shortly after the enactment of the National Industrial Re-covery Act in 1933, that "It would be very foolish and entirely incon-sistent with the past policy of our Company's operations if I did notstate definitely to our employees that it is our belief that the organiza-tion,of our employees for any purpose in this Company for their pro-tection or collective bargaining or whatnot is entirely unnecessary."Although Holtzclaw quoted from Donald Richberg and Hugh Johnsonon the subject of employees' rights to organize under the N. I. R. A.,the message as a whole makes it clear that the respondent stronglydisapproved of the employees exercising those rights, and we so find.B. The I. O. E.; interference, restraint, and coercionAt the time of the, passage of the Act in July 1935 the respondentwas using.the full-time services of one Walters, an undercover opera-tive furnished by the Railway Audit and Inspection Company; 12 therespondent continued to use his service until Walters' death in May-'2On the industrial espionage and strikebreaking activities of the Railway Audit andInspection Company see Sen. Rep. No. 46, Part 3,75th Cong., 2nd Sess,pp 18,88 ; Sen. Rep.No 6, 76th Cong., 1st Sess,pp 82, 183-195. VIRGINIA ELECTRIC, AND POWER COMPANY4131937.'One of the purposes for which Walters was employed was to.report on labor activities among the employees at Norfolk.Waltersreported to E. L. Bishop, the superintendent of the Norfolk tranporta-tion department. ' Following the typical technique of the labor spy,the strikers over a loudspeaker system.He was accepted by unionofficials and members alike as a sympathizer with organized labor whenhe attended meetings of the Norfolk Central Labor Union. 'Superintendent Bishop, to whom Walters reported, himself soughtto uncover organizing activities among the employees. In 1936, afterbeing informed that a group of his employees were considering organ-izing, he admittedly summoned several employees to his office andquestioned them about it.'In March 1937 an A. F. of L. organizer met the chief engineer ofthe Reeves Avenue, Norfolk, power plant and advised him that theA. F. of L. intended to organize the men .13An A. F. of L. organizerbegan distributing circulars among the Richmond employees in Marchor April 1937.On April 12, 1937, the Supreme Court of the UnitedStates upheld the constitutionality ' of the Act.14On April 26, 1937;'the respondent posted the following bulletin throughout its operations,purporting to advise the employees as to their rights under the Act.To the Employees 6f the Company:'Asa result of recent national labor organization activities andthe interpretation of the Wagner Labor Act by the Supreme Court,employees of companies such as ours may be approached in the.near future by representatives of one or more such labor organizations to solicit their membership.Such campaigns are now beingpressed in various industries and in different parts of the countryand strikes and unrest have developed in many localities.For-the last fifteen years this Company and its employees have en-joyed a happy relationship of mutual confidence and understand-ing with each other, and during this period there has not beenany labor organization among our employees in any department,so far as the management is aware.Under these circumstances,we feel that our employees are entitled to'know certain facts andhave a statement as to the Company's attitude with reference tothis matter.13Upon being advised of this a few hours later President Holtzclaw,immediately issuedorders that the organizer be instructed that lie could do no organizing during workinghours or on company property14N. L. R.B. v. Jones & Laughlin Steel Corp.,301 U.S. 1, rev'g 83 F. (2d) 998(C. C. A.5), and aff'gMatter of JonescCLaughlin Steel CorporationandAmalgamatedAssociationof Iron, SteeldTin Workers of North America,Beaver Valley Lodge No. 200,1 N L R B.503, and companion cases 414DECISIONS OF NATIONAL LABOR RELATIONS. BOARDThe Company recognizes the right of every employee to joinany union that-he may wish to join, and such membership willnot affect his position with the Company.On the other hand,we feel that it should be made equally clear to each employee thatit is not at all necessary for him to join any labor organization,despite anything he may be told to the contrary., Certainly, thereis no law which requires pr is intended to compel you to pay duesto, or to join any organization.This Company has always dealt with its employees in full recog-nition of the right of every individual employee, or group of em-ployees, to deal directly with the Company with respect to mattersaffecting their interests.If any of you, individually or as a group,at any time, have any- matter which you wish to discuss with us,any officer or department head will be glad, as they always havebeen, to meet with you and discuss them frankly and,fully. It isour earnest desire to straighten out in a friendly manner, as we,have done in the past, whatever questions you may have in mind.It is reasonable to believe that our interests are mutual and canbest be promoted through confidence and cooperation.(Signed)J.G. HOLTZCLAW,President.Shortly after the respondent posted this bulletin, after observingthe transportation employees engaged in group discussions, Super-intendent " Bishop,, as in 1936 when he suspected the employees of at-tempting to organize, sought out one of them, Anthony R. Ruett, and,queried him ,as to what the men were discussing.Ruett replied, sohe testified, that the men were talking about desiring wage increases,about other firms giving increases, and their right under the Act toorganize unions .and ask for wage increases.Bishop inquired, ac-cording to Ruett, -whether the men were talking about joining theC. I. O. or the A. F. of L. and warned : "You don't want no C. I. O.or any other organization to come in here and tell you what to do,because the company, is not going to' recognize them and, in fact, they.have money put away for the purpose of fighting the unions."BishopAdded that "unions were no good and that they were nothing but trou-ble-makers',' and suggested, Ruett testified, that "the best thing for themen to do was to get,amongst themselvesancl form their own organiza-tion and present their claims."Bishop admitted having suggested to,Ruett that he call a meeting for the purpose of selecting a committee topresent their demands to the respondent, but denied having suggestedthat they form an organization.Bishop also denied at any time havingasserted''that the 'respondent had' fiiuds'with s hich"to, fight ihiions.The ,remainder of Ruett's-testimony referred to above was undenied. VIRGINIA ELECTRIC AND POWER COMPANY415We are not convinced by Bishop's partial denial and find that he madethe statements attributed to him by Ruett.Pursuant to Bishop's suggestion, Ruett scheduled two meetings ofthe car and bus operators on May 11, 1937, one in the morning andone in the afternoon.Robert E. Elliott, Jr., a car operator, who,,prior to these meetings had drafted a petition requesting improvedwages, hours', and working conditions, was selected to act as chairmanof the meetings.Bishop spoke briefly to the employees at the morningmeeting and left.Elliott presented his petition to the employees atboth meetings, and virtually all of them signed it.At the morningmeeting, which was attended by Superintendent Bishop's son, not anemployee of the respondent, and Dispatcher Fields, Everard M. Mann,a car operator, spoke out vigorously against the formation of an in-.dependent union and urged affiliation with a national union, prefer-ably the C. I. 0.A number of the men agreed with him, and one ofthem immediately, after the meeting sought out the C. I. 0. organizer,who was currently carrying on an organizing campaign in the Nor-folk area, and signed a C. I. 0. card.After a large majority of the transportation employees at Norfolkhad signed the petition, it was presented to Superintendent Bishopby a committee of six elected at the first meeting.About this sametime several other groups of employees presented to their supervisorspetitions for increased wages or better hours or working conditions,President Holtzclaw concluded that to deal with these and other similargroups would lead to "chaotic" conditions, and after consulting withthe supervisory staff it was decided that the respondent's position inthis matter should be communicated to the employees.The respondentdecided that it would have the employees in every department selectrepresentatives for the purpose of attending meetings at which highofficials of the respondent' would deliver a message, which the repre-sentatives were to carry back to their constituents.Pursuant to thisdecision, supervisory officials throughout the respondent's system con-voked meetings of their subordinates on company time and propertyand instructed them to select representatives to hear the respondent'smessage.The supervisory officials carefully absented themselves-fromthe meetings, pursuant to instructions from President Holtzclaw.Theemployees complied with these instructions and the representativesselected attended meetings in the respondent's office buildings at Rich-mond and 'Norfolk on May 24.At Richmond, President Holtzclaw,and at Norfolk, R. J. Throckmorton, vice president in charge of therespondent'sNorfolk operations, deliiered. the following preparedaddress :A substantial number of its employees representing variousdepartments and various occupations have approached the Com- 416DECISIONSOF NATIONALLABOR RELATIONS BOARDpany with the request that the Company consider with themthewords, they have requested collective bargaining.The Company'sposition with respect to this was recently stated in a postedbulletin.In a Company such as ours, if an individual operator, forexample, should ask for himself better working conditions orwages, this Company could not comply with his request withoutalso making the same concessions to other similar operators. Insuch a case the operator who appealed individually would, as apractical matter, be bargaining collectively for all of his group,which is not the logical procedure.This Company is willing to consider the' requests mentionedabove but feels that, in fairness to all of its employees and to itself,it should at the same time consider other groups who have notyet come to it. ' If the approaching negotiations are to be intel-ligent and fair to all properly concerned, they should be conductedin an orderly way, and all interested groups should be representedIn -these' discussions by representatives of their own choosing, asprovided in the Wagner National Labor Relations Act, whichprovides as followsSECTION 7. Employees shall have the right to self-organiza-tion, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and'to engage in concerted activities, for the purpose of collectivebargaining or other mutual aid or protection.The Wagner Act applies only to employees whose work is inor directlyaffects interstatecommerce and to companiesengagedin interstate'commerce.Counsel for this Company advise usthat in their opinion the provisions of the-Act do not apply tolocal transportation employees, to gas employees in Norfolk, or,to certain strictly local employees of the light and power depart-clear that its policyis' one of willingness to bargainwith its em-ployees in any manner satisfactory to the majority of its employeesand that no employee will be discriminatedagainstbecause ofany labor affiliations he desires to make.The petitions and, representations already received indicate adesire on the part of these employees at least to do their own bar-gaining, andwe are taking this means of letting you know ourwillingness to proceed with such bargaining in an orderlymariner.In order to progress, it would seem that the first step necessary tobe taken by you is the formation of a bargaining agency and the VIRGINIAELECT-RIC AND'POWER,COMPANY417selection of authorized representatives to conduct this bargainingin such an orderly manner.The Wagner Labor Act prohibits a company from "dominatingor interfering with the formation or administration of any labororganization or .contributing financial or other support to it."In view of your requests to bargain directly with the Companyand, in view of your right to self-organization as provided in thelaw, it will facilitate negotiations if you will proceed to set upyour organization, select your own officers and adviser, adopt yourown bylaws and rules, and select your representatives to meetwith the company officials-whenever you desire.Holtzclaw- added, at the conclusion of the quoted speech, that anywage increase granted by the respondent would become effective as ofJune 1, 1937; Throckmorton did not.As to all other material incidentsthe two meetings were substantially identical.Employees askingwhether they had to join a labor organization and what kind of organ-ization they should form were told that they need join none andwere refused advice as to the type of organization they should adopt.As the respondent's officials left these meetings, in accordance witharrangements made beforehand, they announced that' the representa-tivesmight remain for further discussion of the matters broached.At both meetings, a substantial number of the 'representatives re-mained, and discussed the benefits to 'be derived from organizing.'The Richmond representatives, after electing a 'temporary chairman."topush this thing into an organization," decided to inform theirconstituents as to what had occurred at the meeting and to reportback their reactions at a meeting of the representatives to be heldon June 1. The Norfolk representatives decided to ascertain thereaction of their constituents to the message and to, bring writtenauthorizations from them to a meeting on June 1.Pursuant to these decisions, during the following week meetings ofemployees were held in almost every department.The respondent'ssupervisors actively cooperated.Superintendent. ofDistributionCrafton arranged to have the Norfolk linemen brought in withoutworking overtime so that they could hear their representative reportto his department. Superintendent Davis, of the Reeves Avenue plantinNorfolk, gave permission for the use of the company auditoriumon May 27. Superintendent of Installation Walke in Richmond per-mitted the use of the Service Building for meetings of the line depart-ment and the engineering group during working hours, and held thelinemen in the office so that they could attend.At each meeting, afterthe respondent's- message had been reported to the men, they im-mediately voted to form an unaffiliated union and elected representa-tives for that purpose, the same representatives for the most part that487498-42-vol 44-27 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey had previously selected at the respondent's request to hear theMay 24 message.The June, 1 meetings were held as scheduled,the representativesfrom theRichmond area meeting in the auditorium of the respondent'sService Building and the representatives from the Norfolk area meet-ing in the respondent's generaloffice buildingat Norfolk.The Rich-mond representatives constituted, themselves a steering committee toform an organizationwithout "outsideaid or interference" and desig-nated a committee to consult with a Norfolk committee on selectionof a lawyer-to draw up a constitution and plan of organization.OnJune 3 committees.from bothRichmond andNorfolk met at therespondent's office building at Petersburgand appointedrepresenta-tives to employ an attorney to draft a.constitution and bylaws for a'system-wide organization.Several days later,W. Earle White ofPetersburg was retained for this purpose.On June 7 the Norfolkrepresentatives again met in the respondent'sgeneral office buildingat Norfolk,and, like the Richmond representatives constituted them-selves a steeringcommitteefor the formation of an unaffiliated system-wide organization.On June 9 the Richmond steering committee met in the respond-discussed the proposedent's service building at Richmond 15 and--constitution and bylaws prepared by AttorneyWhite.TheNorfolk-steering committee met on June 11 in the respondent's general officebuildingand again on June 14 in the auditorium of the respondent's,Reeves Avenue plant to consider the proposed constitution and bylaws.On June 14 the Richmond steering committee requested the re-spondent to furnish by noon of the next day a list by departmentsand subdivisions thereof ofthe namesof all the"worker personnel" ofthe respondent below the rank of foreman or supervisor,or in thealternative,to furnish a detailed statement as to the numbers of non-supervisory employees in all the respondent'sdepartments and sub-divisions thereof.The respondent,the same day it received the,request, furnished the latter statement and promised to submit thelist of names requested as soon as it could be prepared.On June 15 the Norfolk and Richmond representatives met in theAmerican Legion Hall at Richmond and formally adopted the con-stitution and bylaws of the I. O. E.The constitution provides for4 divisional committees at Norfolk:the transportation, electric, gas,and accounting,sales, and general office committees;and 3 divisionalcommittees at Riclunond : the transportation,electric,and accounting,.sales, and general office committees."In the Norfolk division, em-ployees in 14 voting sections,which correspond roughly to the various^5This is stated in the brief submitted to the Board by counsel for the 1 0 E VIRGINIA ELECTRIC AND POWER COMPANY41g-departments operated by respondent in this division,elect representa-tives to the 4 divisional committees.In the Richmond division em-ployees,in 13 voting sections elect representatives to the 3 divisionalcommittees there.The representatives of the 4 divisional committeesatNorfolk constitute the Norfolk interdepartmental committee andthe representatives of the 3 divisional committees at Richmond con-stitute the Richmond,interdepartmental-committee.The interdepart-mental, committees elect from their own-number representatives, tothe general committee, the supreme body of the I. O. E.The con-stitution and bylaws make no provision for the holding of meetingsof members of the various voting sections."-On June 17 application cards for membership in the I. O. E., weredistributed throughout the entire system ; a number of them. weresigned on the respondent's premisesduringworking hours.Solicita-tion of memberships in outside organizations also occurred on therespondent's premises during this period.-Within2 weeks a majorityof the respondent's employees applied'for membership in the I. O. E_On June 22 a general meeting of the Norfolk employees was con-vened for the purpose of explaining the constitutionand bylaws ofthe I.O. E. Thereafter,electionswere held off the respondent'spremises : on July 2, to nominate representatives of the various votingsections of the I. O. E., and on July 12, to elect the representatives:On July 13 the Norfolk steering committee announced the results ofthe elections,and then dissolved.The votingsection'representativesthen voted for officers to the interdepartmental committees and adelegate-at-large to the general,committee.A meeting was held inRichmond on July 16 at which the Richmond steering committee wasdissolved and the officers of the interdepartmental committee andrepresentatives to the general committee were elected.'On July 17 and 18,- 1937,the: various interdepartmental representa-tives,and general committeemen held a convention at Ocean View;Virginia.After discussing the desires of their constituents,the vari-ous representatives,with the assistanceof AttorneyWhite, drafted aproposed contract to be submitted to the respondent,embodying de-mands for a closed shop,l'check-off of I. O. E.. dues, and substantialwage increases.On July 19 the 1. 0.E.,notified the respondent that itrepresented more than 50 percent of the respondent's employees, sub-mitted the proposed contract,and requested that a date be set for itsdiscussion.On July 21,the respondent set July 30 as the date for thenegotiations and requested that a certificate as to the organization's16 Subsequently 'the bylaws' were amended by the General Committee to provide for annualmeetings of the members of the various voting sections'17That is, the 1 0 E asked that all present and future employees be required to jointhe organization after a specified period. 420DECISIONS- OF .NATIONAL' LABOR.RELATIONS. BOARDmembership' and right to represent the employees be furnished priorto the conference.This-was done.The bargaining conference opened on the morning of July 30 with adiscussion of the general provisions, that is, the recognition, the closed-shop, the check-off, and the grievance procedure provisions.. The recog-nition clause was readily agreed to.The respondent in the recognitionclause agreed to permit the 1. 0. E. to erect bulletin boards on companyproperty.The respondent offered no objection to the check-off pro=vision, providing for the deduction of I. O.. E. dues from members'wages upon written orders signed by the members, but added the pro-Viso that such orders might be revoked at any time.""The respondentat once agreed to the grievance procedure provisions with minor varia-tions.The closed-shop provision was discussed for '2 hours at the open-ing session; further discussion was postponed while the representa-tives of various departments split up and discussed with departmentalofficials of the respondent matters pertaining to their departments.Discussion of the closed-shop issue was not resumed until the finalsession of, the conference when, after 2 hours further discussion, theclosed-shop provision was agreed upon 19 and wage increases, costingthe respondent $600,000 annually, were granted.The wage increasewas made retroactive to June 1, 1937, as President Holtzclaw, on May24, had promised.After ratification by the interdepartmental com-mittees, the contract was formally executed on August 5, 1937.On August 20;1937, the respondent paid the I. O. E. $3,784.50 as dues,pursuant to the check-off provision in the contract, although it had notyet deducted that entire amount from the wages of the employees.OnOctober 28 the respondent posted a notice throughout its entire system,stating that the 90-day period provided for in the contract would expireon November 4, 1937, and that it was necessary for all its employeesto join the I. O. E, by that date.On November 4 the respondent dis-charged two employees who refused to join the I. O. E.20The respondent's attitude towards nationally affiliated organizationsduring the crucial organizing period of the I. O. E. contrasts sharply-with its highly cooperative attitude towards, the I. O. E.EverardM. Mann, who had openly espoused affiliation with the C. I. O. at themeeting of the Norfolk transportation employees held on May 11 atthe behest of Superintendent Bishop, was summarily and unlawfullyis In view of theclosed-shop provision to which the respondent agreed on the following`day and the provision in the I O. E's constitution and bylaws requiring all members to,authorize the deduction of dues, the proviso added by the respondent is totally withouteffect.-iiUnder theclosed-shop provisionAllpresent employees were given 90 days in which toloin the I 0 E futureemployeeswererequired to join within 90 days from the date oftheir hiiingAt theinstance of,the respondent the proviso was added that nothing in thecontract should preventemployees from joining or remaining members of any other labororganization20 See Section D,tnrra. '_'"...VIRGINIA'EiLECPRIC AND POWER COMPANY..42I'diseharged 'onthe- eve of the crucial June 1 meetings at Norfolk andRichmond .21Three employees testified'thatsupervisor in the transportation department under Superintendent.Bishop, stood across the street from places where C. I. 0. meetingswere being held observing those who entered. Jesse Smith,an em,ployee in the Norfolk transportation division,testified that Edwardswarned him that the employees would keep"messing with the C. I. O:",until they lost their jobs.Raymond Hopkins, another Norfolk trans-portation employee,testified that Edwards came to him the day afterhe signed a C. I. 0. card and warned him that he "wouldn't last long"if he did not"drop','the C.I.0. immediately.Hopkins and RobertE. Elliott both testified that early in June, Edwards,while in uniform,accosted them in a restaurant near the car barn and profanely accusedthem of"causing all of the trouble around here.'?When. Hopkinsand Elliott left the restaurant in an effort to avoid an argument, Ed-wards followed them into a restaurant across the street and continuedto harass them, asserting,"They are trying to put me and Mr. Bishopin the penitentiary but I am going to show them I' am going to put'them in,the penitentiary."This testimony is fully confirmed by thetestimony of a Norfolk city policeman who witnessed the incident:Edwards denied engaging in the conduct attributed to him by theseemployees,but we do not credit the denial, and accordingly find thatEdwards engaged in surveillance and the other intimidatory conductattributed to him.'Superintendent Bishop, too,engaged in various acts of unlawfulinterference.Preliminarily,it should be noted that the group ofNorfolk transportation employees which had submitted to him .thepetition requesting a substantial increase in wages and certain im=provements in hours and working conditions,held aloof from themovement , to form an independent company-wide organization:Various members of this group, testified to conversations with Superin-tendent Bishop after the movement to organize an unaffiliated system-'wide organization had started.Three employees testified to the effeet that Bishop urged that the group should "have something to dowith the system-wide organization," that theyshould select their ownlawyer to assist them in drafting a constitution and bylaws,and thatthey could do much better with such an organization than with anoutside organization.Bishop denied having made any such sugges-tion to two of the three employees,but upon the entire record we findthat Bishop made the suggestions and statements attributed to himby'the three employees.'Robert E. Elliott, the leader of this group which was'composed ofa majority of the Norfolk transportation employees,went to RichmondIa See SectionD, toff a 422DECISIONSOF NATIONAL 'LABOR RELATIONS BOARDon June 14 and sought to arrange a bargaining conference with Presi-dent Holtzclaw.Holtzclaw refused to agree to such a conference,admittedly asserting that to deal with so small a group as the Norfolktransportation employees "would mean a chaotic condition in negotia-tions."Elliott testified that on his return from Richmond on June 15Superintendent Bishop sought him out at his home and informedhim that:150 men have come to me in the last two or three days and told'inc that they Avant to, hook up with this system-wide organiza-tion.***Why don't you forget this transportation organization that istrying to be formed around here, and see what the men wantto do.**Now, look, if you will swing the men into the company unionor into this system-wide, union, I am going to have a good jobcome open in a few months. *' * * If you will play ball withthe company, I will see that you get that job.Elliott further testified that several days later Bishop summoned him-to his [Bishop's] home and talked with him at length concerning therespondent's activities.During the course of the conversation Bishopasserted, according to Elliott, that the "Company had an enormoussurplus of money * * * and, that they could fight organizations;and that they would fight organizations * * * This companyusually gets what it wants."Elliott's testimony continued that afterfurther discussion Bishop handed him-a booklet describing the com-pany-union plan in effect at the Colorado Fuel and Iron Companywith the suggestion that he study it thoroughly, and told him that ifan independent organization was formed.he would-see that Elliott, «asmade chairman of it.While deDying most of the foregoing testimony Bishop did not makeany effort to explain what he had said on the various occasions onwhich he admittedly had conversations with Elliott; nor did he denygiving Elliott the booklet on the company-union plan in effect at theColorado Fuel and Iron Company. - We find Elliott's complete anddetailed statements as to how Bishop sought him out and as to whatBishop said to him on each of these occasions more persuasive thanBishop's bare denials and find, that Bishop made the statements andengaged in the conduct attributed to him by Elliott.C. Conclusions with respect to the respondent's interference, restraint,and coercion and domination of the I. 0. E.Upon the foregoing facts, we are of the opinion and find that therespondent has engaged in a course of conduct calculated to restrain ("' -VIRGINIAELECTRIC'AND POWER COMPANY':423-and 'discourage its employees from self-organization in:._nationally,affiliated unions and to divert and canalize their organizational -effortsto the establishment of a company-wide unaffiliated labor organization;that in.its totality, the respondent's conduct has been coercive Of itsemployees in the exercise of their right to self-organization; with theresult that when they formed the I. 0. E. they were not as' free asthe statute requires; that the I. 0. E. is the fruit of the respondent'sillegal interference with, and restraint and coercion of its employees;and that the respondent has dominated the formation and adminis-tration of the I. 0. E., and has contributed financial and other support-to it.22As early,as 1933, in a message purporting to enlighten the employeesas to their right to -organize, the respondent' indicated its strong dis-approval of their exercise of that right.The passage of the Act,far from modifying the respondent's hostility toward independentemployees' self-organization, saw the continued employment by therespondent of an undercover operative to report on self-organiza-himself, to discover and thwart incipient union movements by' ques-tioning employees concerning such matters."When employees' self-organization was given impetus by the deci-sions establishing the constitutionality of the Act, President Holtz-claw once more resorted to the device of "advising" the employees asto their "rights," in order to condition them against the free exercisethereof.In the posted bulletin of April 26, Holtzclaw paid lip-service to the right of self-organization, at the same time stressingthe negative aspects of the Act, pointing out that "it is not at all neces-sary . . . to join any labor organization" and that "there is no lawwhich requires . . . you to pay dues to or to join any organization" in-veighing against the choice of a national union by contrasting the"strikes and unrest" which were said to accompany the organizingchives of national unions with the "happy relationship" which was al-leged to have attended the 15 years' absence of national unions fromamong the employees, and concluding with an appeal to, the employees22The respondent contends that the bulletin of Api il 26, 1937, and the messages of May24, 1037, ale unobjectionable expressions of opinion concerning matters of current interestto the employees, free from any element of inteifeience, restraint, or coercionAs morefully discussed,below, however, .these .messages may not be viewed separately and apartfrom the setting in which they occurred and without reference to then impact upon theemployees because of the attendant err cumstancesTaking into consideration these facto, s,these messages, whatever their significance when viewed standing alone, plainly cannot beregarded as mere expiessions of the employer's opinion21 SeeN L R B v Link-BeltHatter of Link Belt CompanyandSteelWorkers Oi'ganiz-nq Committee,12 N L R B 854,N L R B v FruehaufTrailer Co ,301U S 49. 54 enf'gMatter of Fruehauf Trades CompanyandUnited Auto-mobileWorkers Federal LaborUnionNo 19315,1 N I, R B 6821 See HJ Heinz Co v N L R B,311 U S 514, 518, enf,gMatter of H J Heinz Com-panifandCanning and Pickle Woi het s,Local l/nion No 325, 10 N L R B 9630 424DECISIONS OF NATIONAL LABOR RELATIONS BOARD"individuallyor as a group" "to deal directly with the Company" as in,the past," 25 rather than through representatives, as contemplated, bythe Act.The employees followed the course charted for them by the respondent, severalgroups submitting petitions requesting changes in.existingwages, hours, and working conditions.The respondent abruptlydecided that it had set the employees upon the wrong course, thatdealing with these groups which had submitted petitions in responseto its suggestions, led to "chaotic conditions."Accordingly,, the,respondent plotted a new course for the employees and took every. pre'caution to see that the employees did not waver therefrom.Theobjective now was company-wide bargaining rather than the indi-vidual bargaining or group bargaining which the respondent hadurged in its April 26 bulletin. To attain this objective, the respondentsummoned all its employees to meet in groups and, to. select representa-tives to consider establishment of a plan. of collective bargaining.Thegroup meetings were called by the respondent without regard to-the,fact that a majority of the employees had not yet determined the formThereafter, therespondent called meetings. of the representatives to be held at Norfolkand Richmond. The employee representatives attended pursuant tothe call from the respondent and not as a result of, any spontaneousdesire of the employees for self-organization on a company-wide basis.,At these two simultaneous conferences the respondent urged not onlythe formation of a "a bargaining agency," but also the kind of bar-gaining agency which the employees were to form, namely; an organi-:zation, confined to employees of the Company. They were not to joinor affiliate with any "outside" organization.This is clear from' therespondent's insistence on an organization of theirown,with theirownofficers and adviser and theirownbylaws and rules.By'phshingforward its plan the respondent prevented selection of representativeswho were not employees of the respondent, although the Act spe-cifically provides that employees must be free to choose such repre-sentatives.Moreover, the messages made it clear that the employeeswere limited to the formation of a company-wide organization.Shortly following the posting of the April 26 bulletin and at thebehest of Superintendent Bishop, a large majority of the Norfolktransportation employees had organized into a group for collectivebargaining.2GNow, however, the messages stressed that the respond-'25 See N LR I3 v Elkland LeatherCo, 114F. (2d) 221,223-224(C. C. A. 3),cert.denied 311 U S 705, enf'gMatter of Elblaad Leather Co , Inc.andNational Leather Work-ers Association,Local Aso37, 8 N L R B 519, and decisions cited in footnote 36, page 20,below20 Superintendent Bishop, as noted above,sought to guide this group into channels hedeemed desirable;be suggested that the men "foam then own oigamzation,-and waived VIRGINIA 'ELECTRIC AND "POWER COMPANY -425ent could not deal with this and the other groups of employees whichhad submitted petitions; to do so`was "not the logical procedure."To bargain "in an" orderly manner" it was essential that the groupbargained with should consist of all "similar, operators" ; in otherwords, "all interested groups should be represented in these discus-sions," as the messages specifically stated.Thus the respondent closedthe door to voluntary self-organization and laid down the r`equire'ment that any employee organization must, be on a company-widebasis.27In short, the respondent imposed its own preconceived pattern^of organization upon the employees.President Holtzclaw's conclud-,ing promise in the message, that any wage increase granted would bemade retroactive, was nicely calculated to spur the representativesjealously to carry out the respondent's proposal .28So too, by with-drawing from the meeting place and suggesting that the employeerepresentatives remain for further discussion, the respondent's officialsprovided a medium ideally suited to the incubation of their plan.In such a setting, the respondent's bulletins and speeches were notmere expressions of opinion but constituted an integral part of therespondent's course of conduct designed to cause its employees toabandon their right to self-organization and to submit to the will ofthe respondent.As a result, when the employee representatives reported the respond-'ent's message, including its instruction to form their "own" organiza-tion, to the men in the various departments'29 the decision to form acompany-wide unaffiliated organization quickly followed.Thereupon,the employee representatives, commissioned to bring the projectedorganization into being, repeatedly met on company time and prop-erty without objection from the respondent, and, sought and receivedfrom the respondent detailed information as to respondent's opera-against the C I 0 and other nationally affiliated oiganizations characterizing them ae"troublemakers"and asserting that the respondent would not recognize themWhile the respondent's statements did not in so many words direct the employees toform a single company-wide organization, we are of the opinion that, from the language ofthe statements, the firm rejection of bargaining with smaller groups of employees, and thecompany-wide selection of iepresentatives to compose the two audiences, the employeesreasonably inferred that only through a company-wide organization could there be collee,-tive bn.rgaimng with the respondent and that the respondent expected them to evolve suchn plan^M H Ritzwoller Co. V. N L R"B,114 F (2d) 432, 435 (C C A. 7) enf'gMatter ofM H Ritztcoller CompanyandCooper's International Union of North America, Local No.28, 15 N L R B 15 ;N L R B v Viking PurnpCc , 113 P (2d) 759 760 (C C A 8), cert.denied 312 U S 680, enf'gMatter of Viking Pomp CompanyandSteel Workers OrganticingCommittee, 13 N. LR B 576, F.TV -Woolworth Co v N L. RB, 121 F (2d),658, 660(C C. A 2), enf'gMatter of F W Woolworth Company at alandUnitedWholesale &WarehouseEmployees of New York. Local65, 25 N-L R B' 1362; N. L RB v AmericanPotash and Chemical Corp,98 F. (2d) 488, 494 (C C. A 9), cert denied. 306 U S 643,enf'gMatter of American Potash & Chemical CorporationandThrowcCPotash WorkersUnion No 201st,3 N L R. B 140.-29 In some departments, as we have found—the meetings at which the employee representa-tives reported nete held with the active cooperation of the respondent's supervisoryofficials 426DECISIONS OF 1VATIONAL LABOR -RELATIONS BOARD -tions -and' personnel.The respondent thus gave material assistanceto the organization of the I. O. E. during its critical formative period.30At, the same time, the respondent continued its interference with theactivities of adherents of affiliated unions, as is evidenced by the suddendischarge of Everard N. Mann, an open advocate of C. I. O. affiliation,on the eve of the important June 1'meeting,31 by the activity of Super-visor Edwards in maintaining surveillance of C. I. O. meetings andthreatening:C. I. O. supporters with discharge, and by the statementof Superintendent Bishop, made at a time when he was seeking toinduce employees to cooperate in the plan for an unaffiliated,- com-pany-wide organization, that the respondent would "fight" affiliatedorganizations.We are of the opinion and find that the success of I. O. E. organizersin securing the signatures of a majority of the respondent's 3,000 widelyscattered employees within 2 weeks -after.-the new organization wasformally launched, must be attributed in large part to the respondent'ssponsorship of and assistance to the I. O. E. and its persistent andwell-known opposition to national unions. ,Finally, we have considered the promptness with which the respond-ent agreed to grant the I. O. E. a check-off of dues and a closed shop.This constituted a complete reversal of attitude.When it had beena question of the employees joining a nationally affiliated union, therespondent, in its April 26 bulletin, expressed opposition toward theclosed shop and the clieck-off.At the hearing, too, the respondent'sofficials expressed strong opposition to the' closed shop in principle.Yet when the I. O. E. sought the check-off, the respondent at onceagreed, and, after a comparatively few hours discussion on July 30 and31, 1937, acquiesced in the demand of the I. O. E. for a closed shop.The result was that all of the respondent's employees were forced tojoin and pay dues to the I. O. E. or lose their jobs.We are persuaded,and find, that the respondent agreed to the.closed shop and the check-off of I. O. E. dues in order to entrench the I. O. E. among the em-ployees and to insure its financial stability.We turn to an evaluation of defenses asserted by the respondent.The respondent contends, with respect to its employment of an under-cover operative to report on the organization activities of the Norfolkemployees, that reporting on such matteis was not the primary re-sponsibility of this operative, that he had not in fact submitted any10 SeeWestern Union Tc7c(p'aph Company v N L RB . 113 F (2d) 992. 995 (C C A 2)enf'gMatter of WesternUnionTe7egia0i Coinpa» nitandAmerican CommunicationsAsso-ciation17 N L R B 34, cfKansas City Power and Light Company v N L R73 . 111 F(2d) 340, 349 (C 'C A 8). enf'g as modifiedMatter of Kansas City Power it Lipht C6mpanrtandInternational Brotherhood of Elect, catWo,kems.12 N L R B,1414;N L R B vBrown Paper Mill Co,108 F (2d) 867, 870 (C C A 5) cent denied 310 U S 651, enf'gMatter of Brown Paper Mill Company, Inc,land'- leternat'vonal-IBrothe,hoodofPaperMakers,12 N L It B 60n Mann's discliaige is discussed in SectionD, infra VIRGINIA ELECTRIC AND POWER COMPANY427reports on labor matters since 1934, and that in these circumstancesno significance should be attached to the use of his services.Assumingthat the operative did not submit any reports on labor matters after,the passage of the Act,32' the respondent nevertheless continued after,the passage of the Act to employ an undercover operative to report onincipient union activities among the Norfolk employees-an operative,who by posing as an ardent supporter of organized labor had insin-uated himself into a strategic position to uncover any movement toorganize the respondent's employees.In so doing the respondentengaged in an unfair labor practice, irrespective of whether theemployees were aware of this operative's activities.Our experienceestablishes that employees resort to labor espionage for the purposeof obstructing and destroying self-organization.To be effective itmust necessarily be secret; it is nonetheless effective in restraining theemployees in the exercise of their rights under the Act on this account.34We find that the respondent, by employing an undercover operativeto' report on the organizational activities of its Norfolk employeesand by questioning employees suspected of engaging in union activitiesas to such matters, interfered with, restrained, and coerced its employees in the exercise of the rights guaranteed in Section 7 of the Act.As regards the April 26 bulletin, we are not unmindful of the re-spondent's argument that its reference to the employees' right to jointhe union of their choice and its statement that no employee wouldsuffer because of his membership, assured the employees of its im-partiality, and that hence the employees could not have been restrainedin their choice of representatives by any statement contained in thebulletin.We do not agree, however, that the respondent's briefreference to the employees' rights under the Act rendered the em-ployees wholly free with respect to joining unions.On the contrary,in view of the respondent's past hostility to labor organizations, andin view of the tiniing-of the-bulletin, after nationally affiliated organi-,zations had attempted to organize the employees and at a time whenthe Supreme Court decisiofis sustaining the validity of the Act ren-dered further attempts imminent, we believe that the employees could32T. NormanJones, a vice president of the respondent and a witness for the i cepondent,testifiedon direct examination that he had heard that a repeat was received fi om thisoperativein March 1937 lo the effect that someone was planning to organize the men at theReeves Avenue Power StationOn cross-examination he testified that he was "uncei Lain"about the matter and did "not wish to swear" that the information which he received wasobtained through the undercover operative'0The conclusionsof the LaFOllette Committeeconcerningindustrial espionage fullyconfirm the Board's experienceSen. Rep No46,Part' 3, 75th Cong ,2d Sess , pp 8-9"BethlehemSteel Company v N L R B .120 F (2d) 611, 647 (App D C ), enf'gMatter ofBethlehemSteel Corpmatnon et ofandSteelWorkers Organizuig Committee,14N L R B 539;N L R B v Baldwin Locomotive Works,128 F (2d) 39, 50 (C C A 3),enf'gMatter of TheBaldwinLocomotive WorksandSteelWorkers Orgavnz,nq Committee,20 N. L R B 1100AlL R Bev O)ower-ShipperVegetableAssociation, 122 F (2d) 368,'376 (C C. A 9) enf'g in this iespectMatter of (}rower-Shipper VegetableAssociatioitet al.andFi sit and Vegetable Workers Union of California, No. 18211,15 N. L R. B 3220 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot fail to be discouraged from joining "national" labor organizationsby-the respondent's action in posting the bulletin, which, as a whole, soclearly showed the respondent's opposition- to their taking such a step.;to effect the formation of a company-wide organization and- the dis-charge of Mann because of his opposition to such an organizati'on,35cast revealing light on the respondent's' motives in posting the bulletin.'Viewing the bulletin in the light of the background in which it wasposted and-the respondent's subsequent activities, we find'the bulletin,cl'e'arly coercive.We accordingly find,that the posting of the bulletin,was an integral part of the respondent's conduct, and as such, interfered with, restrained, and coerced the respondent's employees-in the,exercise- Of the rights guaranteed in Section 7 of the Act.36The respondent contends that it' arranged the'May 24 meetings-t6point out to-the employees the impracticability of=bargaining.separately with each small group which might desire a' change,in existingwages, hours, and working conditions, and to give them an oppor-tunity to decide whether they desired to organize on a basis whichwould render bargaining feasible: 'The employees' have the right;however, to organize upon any basis they see fit; they are'not requiredto organize upon the particular basis that suits the convenience ofthe employer.The respondent in advising the employees' representa=tives that bargaining by "various departments and various occupa-tions" was "not. the logical procedure," and that "all interested groups,should be- represented in the discussions," encroached upon it field ofactivity reserved exclusively to employees.37Moreover, the respond-ent in, the May 24 message urged the employees in so many words toproceed with' "the formation of a bargaining agency," not any, bar.gaining agency as the respondent contends, but a company-wideunaffiliated organization, as we have found.For these reasons thecontention that the-respondent at the May 24' liieeting merely gave8'Mann's discharge is discussed in Section D below. .36 See N.L ' R B v.Ellcland Leather Go,114 F.(2d) 221,223-224(C C A 3), certdenied 311 U S 705,eiif:gMatter of Elbland Leather Co,IncandNatoonal Leather Work-ers Association,LocalNo. S7, 8 N L R B 519,PalleyMoulditIron Go) p v A' L R B,116 F(2d) 760.766 (CC A 7), cerrt denied 313 U S 590, enf'gMatter of Palley Mouldand LonCorporationandSteelWorkers Organizing Committee,20 N L R B 211;American Enka Corp v N L R B,119 F(2d) 60, 62-63(CC A -4),ent'gMatter ofAmerican Enka Coiporati,onandTei, ileWorkers Union No22129, 27 N L R B 1057 ;A'L R B v BlossomProductsCorp,121'F(2d) 260,261-262(C C A 3),enf,gMatterof Blossom Products CorpoiationandInternational Ladies GarmentWoi-beisUnion,20N L R B :335; NLR B v Peter Pan Company,of Winchester,Inc,decided June 1, 1942,10 L R R 494,,enf'gMatter of Peter Pon Company,Inc, et al,andUnited GarmentWork-eis of America,21 N L R B 522, 535-537,510-543,compare the "Sasser stateinent" inSystem Federation No 40 v Virginian RyCo., 11 F. (2d)621, 624-625, 633,aff'd 84 F (2d)641 (C CA 4),aff'd300U S 515,"'-3'CfCorningGlassWoiks v N. LR. B , 118 F.(2d) 625(C C A 2),enf gMatter ofCorning GlassWoiksMacbeth-EvansDivision andFederation of Flat Glass Woilers ofAmerica,15 N L R B 598. VIRG'INI--A ELECTRIC AND POWER COMPANY429.the employees the opportunity to decide whether,or not they 'wante'dto bargain must be 'rejected.-The respondent further contends that since it included-in the-messagea statement of the employees' rights under the Act and declared that,no,employee would be - discriminated against because of his choice ofunions, any suggestion that it might have made in the message that the,employees form a company-wide organization could not have impairedthe employees' free choice, of representatives. -We cannot agree thatthe message left the employees the complete, and unfettered -freedom ofchoice of representatives contemplated by the Act.Evaluating themessage as a whole in light,of,the respondent's long-standing opposi-tion to the organization of the employees,-the anti-union activities ofSuperintendent Bishop, the bulletin of April 26 appealing to theemployees,to,ignore the overtures of the organizers of nationally affili-ated organizations, the discharge of Mann for -advocating affiliation,with a "national" union '38 and the respondent's subsequent support.ofthe proponents of the I. 0. E: and interference with the activities ofthe adherents of nationally affiliated organizations, and giving due.regard to the sensitivity of employees to even subtle expressions ofpreference on the part of their employers'39 we find that the respondent,in urging upon the employee representatives the formation of, a bar,-,gaining agency of their "own," impaired the employees' free choice of'representatives, notwithstanding the respondent's reference in themessage to the employees' rights under the Act.Upon all the facts, we are convinced and find that the May 24 meetings were arranged and the respondent's message to the employees wasprepared for the purpose of bringing about the formation of a com-pany-wide unaffiliated organization.The messages themselves con-tain, as we have found above, a thinly disguised plea for the formation,of just such, an organization.Had not the respondent been determined.to effect the formation of such an organization there would have beenno lawful occasion for the respondent's arranging the May 24 meetingsas it did, for, it had only recently "advised" the employees concerning;their rights under the Act.The whole procedure of the May 24 meet-ings was obviously chosen with a view to facilitating the formation ofthe desired organization.Not satisfied with the bulletin board method,of transmitting messages to the employees, which the respondent hadza See Section D below39lnternational Association of Machinists v. N L R B,311 U S 72, 78, aff'g 110 F(2d) (29 App D C ), enf'gMatter of The Serrick CorporationandInternational Union,United Automobile Workers of America, Local No. 459,8 N L R B - 621 ; NL.R B v'Link-BeltCo ,,311 U. S. 584, 598-599, enf'gMatter of Link-Belt CompanyandSteelWorkersOrganizing Committee,12 N L. R. B. 854 ;N. L. R. B. v. Virginia Electric and Power Com-pany,314 U S 469, 477, remanding 115 F (2d) 414 (C C. A 4), ieveisingMatter of Vii--giniaElectric&Power CompanyandTransportWorkers Union of America,et al,20N. L. R B-911. - 430DECISIONSOF NATIONALLABOR RELATIONS BOARDutilized in the past, this time the respondent delivered its messagepersonally to 'representatives of the employees chosen at the respond-ent's behest. 'This strategy enabled the respondent to obtain a spokes-man for its project in almost every department.The device of with-drawing from the meeting places and suggesting that the- employeerepresentatives remain for further discussion, we believe was intendedto give them an opportunity to formulate their plans before consultingwith their constituents and thus to expedite the formation of an organi-zation 40We conclude, therefore, that the respondent arranged themeetings and urged upon the employees the formation of a company-wide unaffiliated organization because it feared the course the em=ployees might pursue if the respondent did not intervene, that therespondent did so in a further effort to- control the exercise by itsemployees of their right to self-organization, and that in doing so therespondent injected itself into a sphere of activity reserved exclusivelyto its employees and thereby interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act.As regards the respondent's assistance to the I. 0. E. during itsformative stage, we are not impressed by the respondent's contentionthat it had no knowledge that the meetings of the committees werebeing held on its premises.We think it very unlikely that sizeablegroups of employees could have met after the close of business on sevenor more occasions in the resp'ondent's buildings, buildings in whichthe employees for the most part were not employed, without thisfact becoming known at least to persons whose duty it was to reportsuch unusual occurrences to responsible supervisory officials of therespondent.In addition, on May 28 and 29 copies of local newspa-pers at Norfolk, introduced into evidence by the respondent, reportedmeetings of employees at which they decided to form an unaffiliatedorganization and also announced 'the meeting to be held in the re-spondent's office building on June 1.Despite this advance notice thatthe Norfolk employees proposed to use its property for the purposeof forming a labor organization, the respondent made no objectionwhen-the Norfolk employees met on its property, not only on June 1but also on June 7 and 11 as well. In view of these circumstances,we find that the respondent gave tacit, if not-express, consent to theuse of its premises.The respondent's acquiescence in the repeated useof its premises for organizational meetings ofthe I. 0. E., particularly40 The effectiveness of this strategy is shown by the fact that the employee i epresentativesat the May 24 meetings were largely iesponsible foi the formation of the I 0 E , althoughprior to May 24 they had not, for the most part, even consideied the necessity of forminga labor organization.Not only did the employee representatives constitute a large majoritycf the prelimin.uy steeiing committees, but 8 of 10 members of the-general committee, thegoverning body of the I 0 E, were May 24 representatives, as were 18 of the 27 repre-sentatives elected by the various voting sections of the 1 0 E VIRGINIA _ELECTRIC_'AND_.POWER COMPANY431when contrasted with respondent's attitude towards the use of companytime and property by organizers for "national" unions, not only fa-cilitated the efforts of the I. O'. E. organizers to form the organizationbut also constituted a concrete demonstration 'of - the respondent'sapproval of the project.'We must reject the respondent's contention that no significanceshould be attached to the use of its premises by the I. O. E. organizersbecause it occurred only "in the initial groping for some plan oforganization."It is during this period that that employer supportismost effective.Once an organization is formally established, itcan often continue to function, without employer support.Duringthe critical formative stage, however, particularly where the pro-ponents of the organization are acting, as in this case, not upontheir own initiative but in response to the urgings of their employer,employer support is extremely vital.We find that the respondent'ssupport of the I. O. E. organizers during "the initial groping" periodcontributed materially to the success of the I. O. E. organizers, inbringing about the formation of that orgamzatioli 42Upon all the facts summarized above, we conclude that the I. O. E.was not the result of the employees' free choice; that it was initiatedin response to the urgings of the respondent at the May 24 meetingsto, set up their "own" organization; that the respondent's supportof the organization during the critical formative period and its con-sistent opposition to nationally affiliated organizations are 'largelyresponsible for the adherence of the employees to the organization;and that the contract with the I. O. E. granting a closed shop andthe check-off of the I. O. E. dues marked the climax of the respond-ent's efforts to erect an unaffiliated organization as a bulwark againstnationally affiliated organizations.We find that the respondent hasdominated and interfered with the formation and administration ofthe I. O. E. and has contributed support to it, and has in this and theother respects set forth above interfered with, restrained, and coerced"N L R B V Bradford Dyeing Association,310 U S 318, 333, 335, 336, enf'gMatterof Bradford Dyeing 'Issociation (U SA ) andTextileWorkers Crganning Committee, 4N L R B 604;Titan Metal Mfg Co v N L R B,106 F (2d) 254, 257, 258, 262(C C A 3), ceit denied 308 U S 615, eiif'gMatter of Titan Metal Manufacturiny CompanyandFedei al Labor Union No 19981, 5 N. LR B. 577; NewIdea, Inc. v. N. L. RB, 117 F(2d) 517, 521, 523-524 (C C A 7), enf'gMatter of New Idea,Inc-andInternationalAsso-ciation of Machinistsatal,21 N L R B 223;N. L. R. B. v. Brown Paper MillCo, 108 F(2d) 867, 870 (C C. A. 5), ceit denied 310 U S 651, enf'gMatter of Brown Paper MillCompany, IncandInternational Brotherhood of PaperMakers, 12 N L R B 60."SeeWestern Union Telegraph Company v N L R B ,113 F (2d) 992, 995 (C C A 2),enf'gMatter of Western Union Telegraph CompanyandAmerican CommunicationsAsso-ciation,17 N L R. B 34 ; cfKansas City Power and Light Company v N L R B ,Ill F-(2d) 340, 349 (C C A 8), enf'g as modifiedMatter ofKansacCity Power it Light CompanyandInternational Brotherhood of Electrical Workers,12 N I. R B 1414;N L R B vBrown Paper Mill Co ,108 F. (2d) 867, 870 (CC A 5), ceit denied 310 U S 651, enf'gMatter of Brown Paper Mill Company, IncandInternational Brotherhood of Paper Makers,12 N L R. B 60. 9432DECISIONS OF NATIONAL LABOR RELATIONS BOARDits employees in the exercise of'the rights guaranteed in Section 7 ofthe Act.D. Discriminatory discharges and lay-offsJoseph Bolton.Bolton was employed by the respondent in Sep-tember 1926 as a -bus operator in the Norfolk division.He was dis-charged on`January 13, 1938. In his Intermediate Report the TrialExaminer found that the respondent's discharge of Bolton was notdiscriminatory and 'recommended that the complaint as to him bedismissed.The Amalgamated, which had filed the charges as to Bol-ton,filed no exceptions' to the Intermediate Report.We have exam-ined the record with respect to Bolton and. we agree with the TrialExaminer's finding.We shall 'accordingly dismiss the complaintinsofar as it alleges that by discharging Bolton the respondent dis-criminated in regard to his hire and tenure of employment.Everard M. Mann.Mann was employed by the respondent as astreetcar operator in Norfolk on July 29, 1936.As we- have hereto-fore noted, at one of the meetings of Norfolk transportation employeesheld on May 11, 1937, on the respondent's premises at SuperintendentBishop's suggestion, Mann protested vigorously against the formationof an inside union, advocated that the employees affiliate with eitherthe C. I. O. or the Amalgamated,, and stated that he preferred theC. I. 0., which he joined shortly after the meeting.Thereafter hecontinued to urge his fellow employees to join a union having nationalaffiliation.On May 27, 1937, Mann, who had spoken to Bishop a fewdays earlier with reference to obtaining a personal loan of $50 from'the respondent, walked into the dispatcher's office at Norfolk and,unaware that Superintendent Bishop was there, loudly inquired, "Hasanybody seen this guy Bishop?"Bishop, who was in the office read-ing a newspaper, lowered it, and the dispatcher said, "Mr. Bishop issitting right over there."Mann looked at Bishop, but said nothingand walked out.On June 1, the day upon which meetings were sched-formation of an unaffiliated organization, Bishop discharged Mann, onBishop testified that-hewas embarrassed by Mann's disrespectful reference to him in thepresence of - other employees, and that he. discharged him on thisaccount after consulting with Vice-President Throckmorton.Bishopalso testified that Mann had, a poor accident record, but stated thatthis was not the immediate cause of his discharge.Mann's accidentrecord, while not good, was admittedly better than'those of many`oper-ators retained by the respondent in its employ.We are of the opinion that Mann was discharged because of hisunion activities and not because of the incident relied upon by Bishop. VIRGINIA, ELECTRIC AND POWER COMPANY433As stated above, Mann was one of the first employees to take a firmstand against an unaffiliated organization and to advocate 'affiliationwith a national union. Bishop's opposition to affiliated organizations isclear, not only from his action in seeking out employees and question-ing them concerning union matters each time he suspected them ofattempting to organize,43 but from his blunt statements to the, effect,that unions were "no good," that they were nothing but "troublemakers," and that the respondent would fight them to the limit.Weare convinced, upon the entire record, that Bishop seized upon the.the incident of May 27 as a pretext to get rid of Mann, and that it wasintended as a warning to those employees also favoring, affiliationwith a national organization as to what the future held in store forthem.Although Bishop stated that he had no knowledge of Mann'sunion activity,Warren Bishop, his son, was present throughout theMay 11 meeting at which Mann spoke. Bishop denied that he hadever obtained any information regarding the labor activities of theemployees from his son, or that he had discharged Mann for his unionactivity, but offered no explanation why Warren Bishop, who was notan employee of. the respondent, was present at the meeting. In viewof Bishop's demonstrated antagonism to affiliated organizations, we donot find his denials convincing.We find that, by discharging Everard M. Mann, the respondentdiscriminated in regard to his hire and tenure of employment, therebydiscouraging membership in the. T. W. U., and interfering with, re-straining, and coercing its employees in the exercise of the rights guar-anteed in Section 7 of the Act.' .A. F: Stamitom and Robert E. Elliott, Jr.Staunton, a first-classlineman in the Norfolk distributing department, and Elliott, a bus-operator in the Norfolk transportation department; were discharged onNovember 4, 1937, because of their refusal to join the I. O. E: Novem-ber 4, 1937, narked the end' of the 90-day period which employees weregiven 'to join the I. O. E. under the closed-shop provision of the con-tract with that organization.The respondent defends these dischargesprincipally upon the ground that they were required by the closed-shopprovision of the contract with the I. O. E., which the respondent con-tends comes within the proviso of Section 8 (3) of the Act permitting- employees to enter into such contracts with unassisted labor organiza-tions representing a majority of the employees in appropriate bargain-,ing units.However, in view of our findings as to the respondent's in-terference with, and domination and support of the I. ' O. E , thatorganization obviously cannot qualify as an organization not assistedby unfair labor' practices; the closed-shop provision therefore is in-43 Bishop, it. should be noted, is the supervisory employee to whom Undei cover OperativeWalters submitted his report on labor activities.-487498-42-vol. 44--28 434DECISIONS- OF .NATIONAL LABOR - RELATIONS --BOARDvalid, and'Staunton's and Elliott's discharges- necessarily .f all. withinthe-ban of the Act.-The respondent further argues that Staunton was not discharged,shows, however, that Staunton reported -for work on November 4, asusual, but was not permitted to go to work by Superintendent ofDistribution Crafton, who informed him that no one could go to workwho was not a member of the I. O. E. Staunton refused to join, assert-ing, according to Crafton, that he would quit before he would sign up:It is thus apparent that Crafton conditioned Staunton's going to workupon his joining the I. O. E., a condition which, in view of ouhfinding-as to the invalidity of the closed-shop provision, he could not lawfullyimpose. 'We find that Staunton was not obliged to work subject to thisillegal condition, and that Crafton's action in imposing this conditionwas tantamount to discharging him.We find that the respondent discharged A. F. Staunton and RobertE. Elliott, Jr., because of their refusal to join the I. O. E., therebydiscriminating in regard to hire and tenure of employment, encourag-ing membership in the I. O. E., and discouraging membership in theI.B. E. W. and the T. W. U., of which they were active members, andthereby interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act.J. L. JudgeandT. N. Harrell, Jr.In the spring of 1938 the re-spondent practically completed an extensive rural electrification pro-gram upon which it had been engaged since 1936, ^ necessitating areduction in the number of employees in the distribution department.On March 31, 1938, 13 employees in the Norfolk distribution depart-ment were laid off, including Judge, a second-class lineman, andHarrell, a third-class lineman.The factors which the respondent tookinto consideration in selecting the employees to be laid off, accordingtoWilliam T. Crafton, the superintendent of the Norfolk distributiondepartment in charge of personnel matters, were, "First; seniority;.second, their ability; and third, their dependents."Both Judge and Harrell were employed in April 1936 as temporarylineman's helpers, both received several wage increases in 1937, andboth were reclassified as third-class linemen.On November l,'1937,Judge was reclassified as a second-class lineman.Of the second-classlinemen, Judge had the least seniority, having been-with the respond-ent only since April 1936.The next youngest second-class linemanhad been with the respondent almost 3 years longer than Judge.Ofthe 10 third-class linemen in the respondent's employ on March 31,1938,Harrell had been with the respondent longer than 5 of them.All of these 5 employees were retained when Harrell was laid off.Judge and Harrell were charter members of the I. B. E. W. whichinitiated organizing activities among the Norfolk distribution employ- VIRG'I\I;ELECTRIC AND POWER COMPANY4355;ees in' June -1937.In August Judge was elected financial secretaryand treasurer of the organization.Both employees were vigorous'opponents of the -L'0. E.- and sought to expose the weaknesses of theorganization; both at the time of their lay-offs were engaged in a cam-paign to build up the I. B. E. W. among -the employees.Their mem-bership in that organization was known to the respondent, Superin-tendent of Distribution Crafton having ordered Judge and Stauntonto remove an I. B. E. W. notice, signed by them, from the respondent'sbulletin board, and General Foreman May having been informed byjoined the organization.The respondent contends that Judge was chosen to be laid off becausehe had the least seniority of any of the second-class linemen.Since itappears that Judge did have considerably less seniority than anyother of the second-class linemen, and since seniority was a factor towhich the respondent uniformly gave weight in determining em-ployees to be laid off, we are not persuaded that his union membershipand activities were the cause of his selection to be' laid off,-althoughliewas an able worker whose advancement had been exceptionallyrapid.The respondent urges that Harrell was selected to be laid off becauseliewas continually becoming embroiled in altercations both with hisfellow employees and with his supervisors.The respondent citesseveral instances of such altercations:Harrell himself made no at-tempt to conceal that he was rather hot-headed.We think it notunreasonable, in view of Harrell's quarrelsome disposition, that therespondent would select him to be laid off when a general reductionin force became necessary, particularly since there was little difference-in seniority'among the third-class linemen and all had been reclassifiedas third-class linemen on the same day.Moreover, at the time Harrellwas laid off the respondent's relations with its employees were underthe scrutiny of a representative of the Board in connection with thecharges of doinination which had been filed.This was scarcely anopportune time for the respondent to resort to anti-union dis-crimination.We find that the respondent by laying off J. L. Judge and T. N.Harrell, Jr., did not discriminate in regard to their hire or tenureof employment, and we shall dismiss the allegations of the complaintwith respect thereto.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above,occurring in connection with the operations of the respondent de-scribed in Section I, above, have a close, intimate, and substantial 436DECISIONSOF NATIONAL,LABOR RELATIONS BOARD,relation to trade, traffic, commerce, transportation, and communica-ttion among the several States, and -tend to lead to labor disputes,burdening. and obstructing, commerce and,the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair labor,practices, we shall order that it cease and desist therefrom and that it,take certain affirmative action which will effectuate the policies of,theAct.'We have found'that the respondent has dominated and interferedwith the formation and administration of the I. O. E. and has con-..tributed support to it.In order to effectuate the policies ' of the Act,and free the employees of the respondent from such domination and.interference and the effects thereof, which constitute a continuingobstacle to the exercise by the employees of the rights guaranteed them,by the Act, we shall order the respondent to withdraw all recognition,from the I. 0. E. as the representative of any of the respondent's,employees for the purpose of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment,.and other conditions of employment, and completely to disestablish it,as such representative 44Having found that the respondent entered into an invalid contractwith the company-dominated I. O. E. providing for a closed shop,andthe deduction of I. O. E. dues from the employees' wages in a final.effort to bulwark itself against nationally affiliated organizations, we,shall order the respondent to cease and desist from giving effect to..the said contract or to any extension, renewal, modification, or supple-ment thereof, or any successor contract with the I. O. E. which maymow be in force.Nothing in this Decision or'in our Order should be-taken, however, to require the respondent to vary, those wages, hours,.and other substantive features of its relations with the, employees,themselves, if any, which the respondent established in the perform-ance of such contract as extended, renewed, modified, supplemented,or superseded.45We are of the opinion that, under the circumstances of this case, the,respondent should be ordered to reimburse each employee for anyamounts which the respondent has deducted from his wages for duesand assessments in the I. O. E.The respondent concluded a closed-shop contract with the I. O. E., a company-dominated organization,thus compelling its employees to become and remain members of the'4 SeeN. L R B V Newport News Shipbuilding and DryDockCorporation,308 U S 241;'N L. R. B v The Falk Corporation,308 U. S 453;N. L. R. B. v. Pennsylvania GreyhoundLines,303 U. S. 261.15 SeeNationalLicoriceCo v. N. L R. B.,309 U. S. 350, 365-367. t-VIRGINIA ELECTRIC ANb-POWERCOMPANY -437-illegal organization:Einployees'were in fact discharged, because,theyrefused to-join the 1.,0, E. `The check-off'provision, a device bywhichithe- respondent assured the financial stability of the company-domi-nated organization, could no more be avoided by the employees thawcould the compulsory membership requirement.The bylaws of the'I. O. E: required-, its members to execute check-off authorizations under,penalty of being dropped from membership in the 1. 0. E., and thereby,under the closed-shop' provision, from their jobs.We find that themonies thus deducted from the wages of the employees constituted, theprice of retaining their jobs, a price coerced from them for respondent'spurpose of supporting and maintaining the organization which re-spondent had dominated in order -to thwart bona fide' representation.-We further find that, as a result of the imposition of the illegal closed-shop and check-off requirements, the employees suffered a definite loss'and deprivation of wages equal to the amounts deducted from their-wages-and paid over to the I. O. E. It is appropriate that the em-ployees be made whole by reimbursement of amounts exacted from,them for' illegal purposes.We find that in these circumstances; e theeffects of the unfair labor practices may be fully remedied and the'purposes and policies of the Act may be completely effectuated only byrestoring thestatus quo.Hence, we shall order the respondent to reim-burse its employees for the amounts deducted from their wages fordues and assessments in the I. O. E.-Having found that the discharge of Everard M. Mann and A. F.Staunton were unfair labor practices we shall direct 'the respondentto reinstate each of them to his former position, without prejudice tohis seniority, or other rights and privileges.We shall further orderthe respondent to.,make whole Mann and Staunton for any loss of paythey may have suffered by reason of the respondent's discrimination'Against them by payment to each of them of a sum of money equal tothe amount which he normally would have earned as wages from thedate of his discharge to the date of the respondent's offer of reinstate-ment, less his net earnings.4746 The propriety of an order requiring reimbursement of dues deducted from wages dependsupon the particular circumstances of the caseIn the particular circumstances of this casewe regard-the dues reimbursement requirement peculiarly"adapted to the situation whichcalls for redress "N.L. R. B v Mackay Radio & Telegraph Co.,304 U.S 333,348.Cf.Matter of Abraham B Karron,doingbusinessas Pennsylvania Handbag Frames Manufac-turing CompanyandLocal 1224, United Electrical,Radio,and Machine Workers of America,41 N L R.B. 1454,1469;-Matter of Ohio Valley Bus CompanyandDivision 1171,Amalga-'mated Association of Street,Electrical Railway&MotorCoachEmployees of America,38N. L R B 838,862, note 27 '44 By "net earnings"ismeant earnings less expenses such as transportation,room, andboard,incurred by an employee in connection with obtaining work and working elsewherethan for the respondent which would not have been incurred but for hisunlawfuldischargeand the consequent necessity of his seeking employment elsewhereSeeMatter of CrossettLumber CompanyandUnited Brotherhood of Carpenters and,Jotners of America,Lumberand Sawmill Workrs Union,Local 2590, 8 N.LR B 440 Monies received for work per-formed upon Federal, State, county, municipal,and other work-relief projects shall lyeconsidered as earningsSeeRepublic Steel Corporation v N L R. B.,311 U. S. 7. 438-DECISIONS OF NATIONAL LABOR- RELATIONS BOARDAlthough. finding that Staunton `had been, discharged in violation ofthe Act the Trial Examiner did not recommend his reinstatement upon,the grounds that he 'subsequently obtained- regular and substantially'equivalent employment.We are of the opinion, for reasons whichwe have heretofore set forth '411 that regardless of whether Stauntonobtained regular and substantially equivalent employment subsequentto his discharge his reinstatement is an appropriate means of effectuat-ing the policies of -the Act.We consequently find it unnecessary to,pass upon the question of whether or not Staunton's subsequent em-ployment was regular, and substantially equivalent.Since, however,the respondent could not have been expected to offer Staunton reinstate-ment during the period the Trial Examiner's Intermediate Report wasmediate Report to the date of our original Decision and Order hereinbe excluded in the computation of back pay due him.Having, also, found— that; the lay-off; of Robert. E. Elliott-, Jr., wasan unfair labor practice we would normally order his reinstatementwith back pay.The respondent, however, has adduced convincingevidence that the normal ' remedy of reinstatement with back pay,should be withheld in Elliott's case. -. On April 12, 1937, a Monday(the day upon which the weekly-passes are sold) Elliott had' an acci-dent in which over $100 of the respondent's money disappeared.OnNovember 1, 1937, also a Monday, and but 2 days before the deadlinefor joining the I. 0: E. under the respondent's contract with the or-ganization, Elliott had a second. accident- in which he reported losing$75 of the respondent's money.He never reported for work afterthis accident and was discharged on November 4, 1937, for failingto join the I. O. E. as required by the respondent's contract with thatorganization:Tli;erespondent's physician, who examined Elliott,on the day after the accident reported that he could observe no ob-jective symptoms of any injury' and it appears - that- Elliott -was notany of the persons named as witnesses to the accident by Elliott. Ray-mond G. Carroll, the manager of the Norfolk transportation-depart-ment,, testified that after investigation lie concluded that the report,was a misrepresentation and that the respondent on November .6.a regular pay day, declined Elliott's request for his past 2 weeks'pay pending a final determination of the matter. - Elliott filed a suitfor his back wages against the respondent in the Civil'Justice Coiirt ofthe city of Norfolk which the respondent resisted by filing a plea ofset-off.This suit had not been brought to trial at the time of the9e SeeMatter of Ford Motor CompanyandInternational Union, United Automobile Work-ers ofAmerica,Local Union No2$7,31 N L R B 994,1099-1100,Phelps Dodge-Corpo7ationv.N.LR B, 313 U S 177. VIRGINIA ELECTRIC AND POWER COMPANY439hearing in the case and the respondent. has not, so far, as appears inth& record;, paid- Elliott his final wages.. Subsequently Elliott fileda claim for compensation with the Industrial Commission of Virginia.The opinion of the Commission dated December 22, 1938,'9 of whichwe take judicial notice, recites as follows:The claimant recites the fact that he had an accident butfurther did not produce any witnesses to same.The defendantshowed by prepouderence of evidence that the accident did notoccur.The burden of proof is upon the claimant to make hisclaim and as he has failed to do so, this claim is dismissed.Thus it appears that from the time it_ first had an opportunity toinvestigate Elliott's November 1, 1937, accident the respondent hasbeen of the conviction that Elliott falsely reported losing the respond-ent's money. It further appears that the respondent has acted pursu-ant to-conviction, not-only by refusing' to pay Elliott+hisfinal-wageswhen they were due, but by defending its position in every tribunalto which Elliott took his case.While we do not find that Elliott falselyreported losing respondent's funds, nevertheless, in this situation wedo not think that it would effectuate the policies of the Act to requirethe respondent to,'restore Elliott to his former position.We shall,therefore, not require Elliott's reinstatement with back pay.The respondent's entire course of conduct, including its many andvaried forms of interference, restraint, and coercion, its-dominationand support of the I. O. E., and its discriminatory discharges disclosesa fixed:piiipose on the part of respondent to defeat' self-organizationand its objects.Because of the respondent's unlawful conduct inthe past and its underlying purpose we are convinced that there isa danger of the respondent engaging in other related unfair laborpractices proscribed by the Act in the future.The preventive pur-pose of the Act `will be thwarted unless our order is coextensive withthe threat.In order, therefore, to make effective the interdependentguarantees of Section 7, to prevent a recurrence of unfair labor prac-tices, and thereby to minimize strife which burdens and obstructscommerce, and thus effectuate the policies of the Act, we shall orderthe respondent to cease and desist from in any manner infringing therights guaranteed in Section 7 of the Act.Upon the basis of -the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.TransportWorkers Union of America, Amalgamated Associa-tion of Street, Electrlc^il` -Riiihvay, and `Motor Coach Employees of49 This opinion was not before us when we handed down our original decision herein.a 440'DECISIONS 'OF NATIONAL LABOR RELATIONS' BOARDAmerica, International Brotherhood of Electrical Workers, 'and TheIndependent Organization of Employees of Virginia ' Electric andPower 'Company, are labor organizations within the meaning of: Sec-ti'on,2 (5) of the Act.-2.By dominating and interfering with the formation and admin-istration of The Independent Organization of Employees of VirginiaElectric and Power Company, and 'contributing support to it, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (2) of the Act.3.By discriminating in,regard to the hire and,tenure of employmentof Everard M. Mann, Robert E. Elliott, Jr., and A. F. Staunton, andthereby discouraging membership in Transport Workers Union ofAmerica, Amalgamated Association of Street, Electrical Railway, andMotor Coach Employees of America, and International Brotherhoodof Electrical Workers, and encouraging membership in The Independ-ent Organization of Employees of Virginia Electric and Power Com-pany, the respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (3) of the Act.4.By interfering *ith, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act,-therespondent has engaged in and.is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section-2 (6) ^ and (7) ofthe Act.6.By discharging Joseph Bolton and laying off J. L. Judge 'andT. N. Harrell, Jr., the respondent has not engaged in unfair laborpractices - within the,meaning of, Section 8 (3) of the Act.,ORDEROn the basis of the above findings of fact and conclusions of lawand pursuant to Section 10 (c) of the National '-Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,Virginia Electric and Power Company, Richmond, Virginia, and itsofficers, agents, successors, and assigns, shall:1.Cease and desist from :Dominating or interfering. with the formation and administra=tion of The Independent Organization of Employees of Virginia Elec-tric and Power Company, or the formation or administration of anyother labor organization of its employees, or contributing support toThe Independent Organization of Employees of Virginia Electric andPower Company, or any other labor organization of its employees;(b)Giving effect to its contract' heretofore described with TheIndependent Organization of Employees of Virginia Electric and VIRGINIA ELECTRIC AND POWER COMPANY441Power Company, or to any extension, renewal, modification, or, supple-ment thereof, or to any successor contract with The IndependentOrganization of-Employees of Virginia Electric and Power Companywhich may, now be in, force;(c)Discouraging membership in Transport; Workers' Union ofAmerica; Amalgamated Association of Street, Electrical Railway, andMotor Coach Employees of America; International Brotherhood ofElectricalWorkers, or any other labor organization of its employees,,or encouraging membership in The Independent Organization of Em-ployees of Virginia Electric and Power Company, or any other labororganization of its employees, by discharging, laying off, or refusingto reinstate any of its employees, or in any other manner discriminatingin regard to-their hire and tenure of employment;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,johi, or assist labor,oganizations, to bargain collectively through rep-resentatives of their own choosing, or to engage in concerted activitiesfor the purposes of collective bargaining and other mutual aid orprotection, as guaranteed in Section 7 of the National Labor RelationsAct.--2. -Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from The Independent Organizationof Employees of Virginia Electric and Power Company as the repre-sentative of any of its employees for the purpose of dealing with therespondent concerning grievances, labor disputes, wages, rates of pay,hours of employment, or conditions of employment, and completelydisestablish The Independent Organization of Employees of VirginiaElectric and Power Company as such representative;(b)Offer to Everard M. Mania and A. F. Staunton immediate andfull reinstatement to their former positions without- prejudice to theirseniority and other rights and privileges;.(c)Make whole Everard M. Mann for any loss of pay he may havesuffered by reason of the respondent's discrimination against him bypayment to him of a sum of money equal to that which he normallywould have earned as wages from the date of his discharge or lay-offto the date of the offering of reinstatement, less his net earnings duringsaid period ;(d)Make whole A. F. Staunton, for any loss of pay he may havesuffered by reason of the respondent's discrimination against him, bypayment to him of a sum of money equal to that which he normallywould have earned from the date of his discharge to September 13,1938, the date of,the Intermediate Report, and from February 27, 1940,the date of our original Decision and Order, to the date of the respond- 442DECISIONS OF NATIONAL` LABOR RELATIONS BOARDent's offer'of reinstatement, less his net earnings during said periods;'(e) .Reimburse each of its employees for all the dues and assessments,if any, which it has deducted. from his or her wages on behalf ofThe Independent Organization of Employees of Virginia Electricand Power Company;(f)Post immediately in conspicuous places throughout the respond=ent's system and maintain for `a period of at least sixty (60), con-secutive days notices to its employees stating: (1) that the respondentwill not engage in the conduct from which it has been ordered to ceaseand desist in paragraphs 1 (a), (b), (c), and (d).;- (2) that it will takethe affirmative action set forth in paragraphs 2 (a), (b), (c), (d), and(e) of this-Order; and (3) that the respondent's employees are free tobecome or remain members of Transport Workers Union of America,Amalgamated Association of Street, Electrical Railway, and MotorCoach Employees of America, or International Brotherhood of Elec-tricalWorkers, and that the respondent will not discriminate againstany employee because of membership.or activity in , such. organizations;(g) 'Notify the Regional Director for the Fifth Region in writingwithin' ten- (10) days from the date of, this Order what steps ,therespondent has taken to comply herewith;.AND IT IS FURTHER ORDERED that the allegations of the complaint withrespect to Joseph Bolton, T. N. Harrell, Jr., and J. L. Judge be,and they hereby are, dismissed.